                                                                                 United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 03, 2020
                     IN THE UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

QUINTIN LEON ROBINSON, a/k/a                §
QUINTEN ROBINSON, a/k/a                     §
QUENTIN ROBINSON,                           §
                                            §
                      Plaintiff,            §
                                            §             CIVIL ACTION NO. H-20-1160
v.                                          §
                                            §
K. SALMERON, et al.,                        §
                                            §
                      Defendants.           §


                    MEMORANDUM OPINION AND ORDER

       Plaintiff, a state inmate proceeding pro se and seeking leave to proceed in forma

pauperis, filed this section 1983 lawsuit seeking monetary damages for alleged

violations of his constitutional rights by prison officials at the Huntsville Unit.

       Having screened the lawsuit pursuant to sections 1915 and 1915A, the Court

DISMISSES this case for the reasons explained below.

                           I. BACKGROUND AND CLAIMS

       Plaintiff claims that on February 11, 2019, prison officer defendant K. Salmeron

grabbed his arm and yelled at him for no reason. Plaintiff states that he screamed back at

Salmeron to get her hands off him, but she punched him on the chest and pushed him.

Disciplinary charges were brought against plaintiff for his conduct, and he was found

guilty of creating a disturbance.
       Plaintiff claims that Salmeron handled the incident in an improper and

unprofessional manner, and that her actions were an unnecessary use of force. He

further claims that Salmeron falsified her testimony at the disciplinary hearing, and that

other defendant officers “covered up” her perjury. Plaintiff filed a complaint with the

Office of the Inspector General, but it was determined that no further investigation or

action was warranted. Plaintiff complains that other defendant officers violated his

rights by denying his administrative appeals and grievances.

       As judicial relief, plaintiff asks that the officers involved in the incident and its

cover up be fired, and that he be awarded $10 million in damages. His complaint and

grievances allege no physical injury caused by Salmeron’s conduct, nor does he report

that the disciplinary conviction has been reversed or set aside.

                                     II. ANALYSIS

       A.     Sections 1915 and 1915A

       As plaintiff is a prisoner seeking redress from an officer or employee of a

governmental entity, his complaint is subject to preliminary screening pursuant to 28

U.S.C. § 1915A. See Martin v. Scott, 156 F.3d 578, 579–80 (5th Cir. 1998). Because he

is proceeding in forma pauperis, his complaint is also subject to screening under 28

U.S.C. § 1915(e)(2). Both sections 1915(e)(2)(B) and 1915A(b) provide for sua sponte

dismissal of the complaint, or any portion thereof, if the Court finds it is frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks

monetary relief against a defendant who is immune from such relief.

                                             2
       A complaint is frivolous when it “lacks an arguable basis either in law or in fact.”

Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law

when it is “based on an indisputably meritless legal theory.” Id. at 327. A complaint fails

to state a claim upon which relief may be granted when it fails to plead “enough facts to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       B.     Grievances and Appeals

       Plaintiff complains that the defendants violated his constitutional rights by

denying his prison grievances and administrative appeals. His complaints raise no viable

claim for relief under section 1983, as prisoners have no constitutional right to

satisfactory resolution of their prison grievances or appeals. Geiger v. Jowers, 404 F.3d

371, 373–74 (5th Cir. 2005).

       Plaintiff fails to state a viable section 1983 claim for relief against the defendants

as to their denials of his prison grievances and appeals, and the claims are DISMISSED

WITH PREJUDICE.

       C.     Heck Bar

       Plaintiff claims that his disciplinary conviction was unlawful in that it was based

on perjured and fabricated testimony. He seeks monetary damages for the wrongful

conviction. Plaintiff does not state, nor do his exhibits show, that the disciplinary

conviction has been overturned or otherwise set aside.




                                             3
       The Supreme Court has held that “in order to recover damages for allegedly

unconstitutional conviction or imprisonment, or for other harm caused by actions whose

unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must

prove that the conviction or sentence has been [overturned].” Heck v. Humphrey, 512

U.S. 477, 486–87 (1994). “It is well-settled under Heck that a plaintiff who has been

convicted of a crime cannot recover damages for an alleged violation of his

constitutional rights if that violation arose from the same facts attendant to the charge for

which he was convicted.” Bush v. Strain, 513 F.3d 492, 497 (5th Cir. 2008) (internal

quotation marks omitted). The Heck doctrine also operates to bar prisoners from seeking

monetary damages regarding a disciplinary proceeding through a section 1983 action.

See Edwards v. Balisok, 520 U.S. 641, 648 (1997).

       Plaintiff’s allegations that Salmeron assaulted him and that his own conduct was

in response to her actions is a challenge to the validity of the disciplinary conviction

finding him guilty of creating a disturbance. Moreover, his allegations that Salmeron

and other defendants presented perjured testimony at the disciplinary hearing is an

additional challenge to the validity of the conviction. In finding plaintiff guilty of

creating a disturbance, the hearing officer necessarily rejected plaintiff’s version of the

incident.   Plaintiff’s allegations and claims imply the invalidity of his disciplinary

conviction. Because he does not allege that the conviction has been set aside, his section

1983 claims and request for monetary damages are barred by Heck and Balisok.




                                             4
       Plaintiff’s claims against the defendants for monetary damages regarding the

incident and disciplinary conviction are DISMISSED WITH PREJUDICE until such

time as the Heck conditions are met. Plaintiff’s request that the Court fire the defendants

is DENIED, as the Court has no authority to terminate the defendants’ employment.

                                  III. CONCLUSION

       This lawsuit is DISMISSED WITH PREJUDICE for failure to state a claim

upon which relief may be granted under section 1983, and for failure to state a claim

premised on the Heck bar. Any and all pending motions are DENIED AS MOOT. This

dismissal constitutes a “strike” under section 1915(g).

       The Clerk is directed to provide a copy of this order to the parties. The Clerk will

also provide a copy of this order to the TDCJ – Office of the General Counsel, P.O. Box

13084, Austin, Texas, 78711, fax: 512-936-2159; and by e-mail to the Manager of the

Three-Strikes List for the Southern District of Texas, at Three_Strikes@txs.uscourts.gov.

       Signed at Houston, Texas, on this the 2nd day of April, 2020.




                                          KEITH P. ELLISON
                                          UNITED STATES DISTRICT JUDGE




                                            5
